DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments, filed 12/23/2021, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 2 and 17 have been canceled.
Claims 21-22 are added.
Claims 1, 3-16 and 18-22 are pending.
Applicant, on pages11 and 13 of the remark, argues that Pazhyannur teaches a single bit.  Furthermore, Pazhyannur reference cannot properly be applied as prior art. The Examiner now relies on Lin et al. (U.S. 20190349850) for teaching the above limitations.  It is noted that Pazhyannur relates to provisional application 62/916783 in which discloses paragraphs 63-67 that If the UE indicates support for dual connectivity with NR in the Attach Request/Tracking Area Update Request message, and the MME decides to restrict the use of dual connectivity with NR for the UE, then the MME sets the RestrictDCNR bit to "Use of dual connectivity with NR is restricted" in the EPS network feature support IE of the Attach Accept/Tracking Area Update Accept message.  For that reasons, the Examiner contends that Pazhyannur reference is properly applied as prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 11-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alasti et al. (U.S. 20200267516) in view of PAZHYANNUR et al. (U.S. 20210120408) in which claims priority from provisional application 62/916783 and 62/916725 and further in view of Lin et al. (U.S. 20190349850).
For claim 1, Alasti et al. disclose a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
creating a message associated with a 5th Generation (5G) wireless service, the message containing:
a first indication whether the 5G wireless service is restricted or permitted in a first frequency range of a 5G frequency spectrum (at least [0049]-[0054].  Subcarrier assignment message may be received by an instance of UE via a first air interface (e.g., 5G NR) for a first air interface side-link channel. The subcarrier assignment message can include: an indication of a first subcarrier spacing of the first bandwidth part, an indication of a second subcarrier space of the second bandwidth part, the frequency of the split between the first bandwidth part and the second bandwidth part.  At block 615, a first side-link communication may be transmitted using the first air interface, the first subcarrier spacing, and the first bandwidth part. While, at block 620, a second side-link communication may be transmitted using the first air interface, the second subcarrier spacing, and the second bandwidth part.  For example, a first instance of UE may send the first side-link communication of block 615, another instance of UE may send the second side-link communication of block 620.  In other words, the message includes the first indication, in which allows the first UE using the first air interface, the first subcarrier spacing, and the first bandwidth part for transmitting; and a second indication in which permits the second UE using the first air interface, the second subcarrier spacing, and the second bandwidth part for transmitting.); and
a second indication whether the 5G wireless service is restricted or permitted in a second frequency range of the 5G frequency spectrum, the second frequency range being a frequency range that is different from the first frequency range (at least [0049]-[0054].  Subcarrier assignment message may be received by an instance of UE via a first air interface (e.g., 5G NR) for a first air interface side-link channel. The subcarrier assignment message can include: an indication of a first subcarrier spacing of the first bandwidth part, an indication of a second subcarrier space of the second bandwidth part, the frequency of the split between the first bandwidth part and the second bandwidth part.  At block 615, a first side-link communication may be transmitted using the first air interface, the first subcarrier spacing, and the first bandwidth part. While, at block 620, a second side-link communication may be transmitted using the first air interface, the second subcarrier spacing, and the second bandwidth part.  For example, a first instance of UE may send the first side-link communication of block 615, another instance of UE may send the second side-link communication of block 620.  In other words, the message includes the first indication, in which allows the first UE using the first air interface, the first subcarrier spacing, and the first bandwidth part for transmitting; and a second indication in which permits the second UE using the first air interface, the second subcarrier spacing, and the second bandwidth part for transmitting.); and
facilitating transmission of the message that is created to first user equipment, to a radio access network, or to a combination thereof (at least [0049]-[0054].  Subcarrier assignment message may be received by an instance of UE via a first air interface (e.g., 5G NR) for a first air interface side-link channel. The subcarrier assignment message can include: an indication of a first subcarrier spacing of the first bandwidth part, an indication of a second subcarrier space of the second bandwidth part, the frequency of the split between the first bandwidth part and the second bandwidth part.)
However, Alasti et al. do not disclose a 5th Generation (SG) EPS Network Feature Support Information Element containing: a first bit, a second bit and transmitting the EPS Network Feature Support Information Element that is created to first user equipment, to a radio access network, or to a combination thereof.
In the same field of endeavor, PAZHYANNUR et al. disclose a 5th Generation (SG) EPS Network Feature Support Information Element containing: bit and transmitting the EPS Network Feature Support Information Element that is created to first user equipment, to a radio access network, or to a combination thereof (at least [0097]-[0098]. If the UE indicates support for dual connectivity with NR in the Attach Request/Tracking Area Update Request message, and the MME decides to restrict the use of dual connectivity with NR for the UE, then the MME sets the RestrictDCNR bit to "Use of dual connectivity with NR is restricted" in the EPS network feature support IE of the Attach Accept/Tracking Area Update Accept message. If the RestrictDCNR bit is set to "Use of dual connectivity with NR is restricted" in the EPS network feature support IE of the Attach Accept/Tracking Area Update Accept message, the UE provides the indication that dual connectivity with NR is restricted to the upper layers.)

In the same field of endeavor, Lin et al. disclose a 5th Generation (SG) Network Feature Support Information Element containing: a first bit and a second bit (at least Fig. 2 and [0030].  The bit 2 of the octet 3 indicates the non-3GPP access network; and the bit 1 of the octet 3 indicates the 3GPP access network.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alasti et al. as taught by Lin et al. for purpose of a indicating plurality of network feature capabilities.
For claim 4, the combination of Alasti et al., PAZHYANNUR et al. and Lin et al. disclose the device of claim 1.   Lin et al. disclose wherein the 5G EPS Network Feature Support Information Element comprises a plurality of octets, wherein the first bit comprises one bit in one of the plurality of octets, and wherein the second bit comprises another bit in the one of the plurality of octets (at least Fig. 2 and [0030].  The bit 2 of the octet 3 indicates the non-3GPP access network; and the bit 1 of the octet 3 indicates the 3GPP access network.)
For claim 5, the combination of Alasti et al., PAZHYANNUR et al. and Lin et al. disclose the device of claim 1.   Lin et al. disclose  wherein the 5G EPS Network Feature Support Information Element comprises four octets, wherein one of the four octets comprises a plurality of bits that carry information indicative of a length of contents of the 5G EPS Network Feature bit comprises one bit in the one of the four octets, the one bit being distinct from the plurality of bits, and wherein the second bit comprises another bit in the one of the four octets, the another bit being distinct from the plurality of bits (at least Fig. 2 and [0030].  Octet 2 indicates a length of contents of the 5G EPS Network Feature Support Information Element.  Furthermore, the bit 2 of the octet 3 indicates the non-3GPP access network; and the bit 1 of the octet 3 indicates the 3GPP access network.) 
For claim 6, the combination of Alasti et al., PAZHYANNUR et al. and Lin et al. disclose the device of claim 1.   Alasti et al. disclose wherein the 5G wireless service comprises one or more communication sessions (at least [0002].  Air interface communication protocols, such as 4G LTE and 5G NR are used to communicate between user equipment (UE) and a cellular network base station.)
For claim 7, the combination of Alasti et al., PAZHYANNUR et al. and Lin et al. disclose the device of claim 6.   Alasti et al. disclose wherein the one or more communication sessions is a single communication session (at least [0002].  Air interface communication protocols, such as 4G LTE and 5G NR are used to communicate between user equipment (UE) and a cellular network base station.)
For claims 11-13, the claims have features similar to claims 1 and 4-5.  Therefore, the claims are also rejected for the same reason in claims 1 and 4-5.

.
Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alasti et al. (U.S. 20200267516) in view of PAZHYANNUR et al. (U.S. 20210120408) and further in view of Lin et al. (U.S. 20190349850) and further in view of Pham Van et al. (U.S. 2021029811).
For claim 3, the combination of Alasti et al., PAZHYANNUR et al. and Lin et al. do not disclose device of claim 1, wherein the 5G EPS Network Feature Support Information Element conforms to a 3GPP TS24.301 standard. 
In the same field of endeavor, Pham Van et al. disclose the 5G EPS Network Feature Support Information Element conforms to a 3GPP TS24.301 standard (at least [0003]-[0017].  In current 3GPP TS24.301, as specified in the EPS mobility management (EMM) procedure of section 5.1.1, the CPSR procedure can only be performed if a NAS signaling connection has been established between the UE and the network.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alasti et al. as taught by Pham Van et al. for purpose of establishing between the UE and the network.
For claim 21, the claim has features similar to claim 3.  Therefore, the claim is also rejected for the same reason in claim 3.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alasti et al. (U.S. 20200267516) in view of PAZHYANNUR et al. (U.S. 20210120408) and further in view of Lin et al. (U.S. 20190349850) and further in view of YOKOYAMA et al. (U.S. 20190174342).
For claim 8, the combination of Alasti et al., PAZHYANNUR et al. and Lin et al. do not disclose the device of claim 6, wherein the one or more communication sessions is a plurality of communication sessions, a first one of the plurality of communication sessions being between the first user equipment and a first server, a second one of the plurality of communication sessions being between the first user equipment and a second server, and the second server being a different server from the first server.
	In the same field of endeavor, YOKOYAMA et al. disclose a first one of the plurality of communication sessions being between the first user equipment and a first server, a second one of the plurality of communication sessions being between the first user equipment and a second server, and the second server being a different server from the first server (at least [0086]. the dual connectivity uses at least New Radio (NR) as a radio access technology (RAT). That is, at least one of the master node (the second base station 400) and the secondary node (the first base station 100) uses NR to communicate with the terminal apparatus 500. Note that NR mentioned above is a RAT of 3GPP fifth-generation (5G) and may be referred to as New RAT (NR), 5G NR (New Radio/RAT) or the like.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alasti et al. as taught by YOKOYAMA et al. for .
Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alasti et al. (U.S. 20200267516) in view of PAZHYANNUR et al. (U.S. 20210120408) and further in view of Lin et al. (U.S. 20190349850) and further in view of Choi et al. (U.S. 20180145818).
For claim 16, Alasti et al. disclose a method, comprising: receiving, by a processing system of an end user device including a processor, a message associated with a 5th Generation (5G) wireless service, the message containing: 
a first indication whether the 5G wireless service is restricted or permitted in a first frequency range of a 5G frequency spectrum (at least [0049]-[0054].  Subcarrier assignment message may be received by an instance of UE via a first air interface (e.g., 5G NR) for a first air interface side-link channel. The subcarrier assignment message can include: an indication of a first subcarrier spacing of the first bandwidth part, an indication of a second subcarrier space of the second bandwidth part, the frequency of the split between the first bandwidth part and the second bandwidth part.  At block 615, a first side-link communication may be transmitted using the first air interface, the first subcarrier spacing, and the first bandwidth part. While, at block 620, a second side-link communication may be transmitted using the first air interface, the second subcarrier spacing, and the second bandwidth part.  For example, a first instance of UE may send the first side-link communication of block 615, another instance of UE may send the second side-link communication of block 620.  In other words, the message includes the first indication, in which allows the first UE using the first air interface, the first subcarrier spacing, and the first bandwidth part for transmitting; and a second indication in which permits the second UE using the first air interface, the second subcarrier spacing, and the second bandwidth part for transmitting.); and
a second indication whether the 5G wireless service is restricted or permitted in a second frequency range of the 5G frequency spectrum, the second frequency range being a frequency range that is different from the first frequency range (at least [0049]-[0054].  Subcarrier assignment message may be received by an instance of UE via a first air interface (e.g., 5G NR) for a first air interface side-link channel. The subcarrier assignment message can include: an indication of a first subcarrier spacing of the first bandwidth part, an indication of a second subcarrier space of the second bandwidth part, the frequency of the split between the first bandwidth part and the second bandwidth part.  At block 615, a first side-link communication may be transmitted using the first air interface, the first subcarrier spacing, and the first bandwidth part. While, at block 620, a second side-link communication may be transmitted using the first air interface, the second subcarrier spacing, and the second bandwidth part.  For a first instance of UE may send the first side-link communication of block 615, another instance of UE may send the second side-link communication of block 620.  In other words, the message includes the first indication, in which allows the first UE using the first air interface, the first subcarrier spacing, and the first bandwidth part for transmitting; and a second indication in which permits the second UE using the first air interface, the second subcarrier spacing, and the second bandwidth part for transmitting.); and
determining by the processing system, based upon the first indication and the second indication, whether use of only the first frequency range is permitted, whether use of only the second frequency range is permitted, or whether use of both the first frequency range and the second frequency range are permitted; and communicating, by the processing system, with a radio access network, the communicating utilizing only the first frequency range in a first case that it had been determined that use of only the first frequency range is permitted, the communicating utilizing only the second frequency range in a second case that it had been determined that use of only the second frequency range is permitted (at least [0049]-[0054].  Subcarrier assignment message may be received by an instance of UE via a first air interface (e.g., 5G NR) for a first air interface side-link channel. The subcarrier assignment message can include: an indication of a first subcarrier spacing of the first bandwidth part, an indication of a second subcarrier space of the second bandwidth part, the frequency of the split between the first a first side-link communication may be transmitted using the first air interface, the first subcarrier spacing, and the first bandwidth part. While, at block 620, a second side-link communication may be transmitted using the first air interface, the second subcarrier spacing, and the second bandwidth part.  For example, a first instance of UE may send the first side-link communication of block 615, another instance of UE may send the second side-link communication of block 620.  In other words, the message includes the first indication, in which allows the first UE using the first air interface, the first subcarrier spacing, and the first bandwidth part for transmitting; and a second indication in which permits the second UE using the first air interface, the second subcarrier spacing, and the second bandwidth part for transmitting.)
However, Alasti et al. do not disclose a 5th Generation (SG) EPS Network Feature Support Information Element containing: a first bit, a second bit, and the communicating utilizing both the first frequency range and the second frequency range in a third case that it had been determined that use of both the first frequency range and the second frequency range are permitted.
In the same field of endeavor, PAZHYANNUR et al. disclose a 5th Generation (SG) EPS Network Feature Support Information Element containing: a bit and transmitting the EPS Network Feature Support Information Element that is created to first user equipment, to a radio access network, or to a combination thereof (at least [0097]-[0098]. If the UE 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alasti et al. as taught by PAZHYANNUR et al. for purpose of restricting the use of dual connectivity with NR for the UE.
In the same field of endeavor, Lin et al. disclose a 5th Generation (SG) Network Feature Support Information Element containing: a first bit and a second bit (at least Fig. 2 and [0030].  The bit 2 of the octet 3 indicates the non-3GPP access network; and the bit 1 of the octet 3 indicates the 3GPP access network.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alasti et al. as taught by Lin et al. for purpose of a indicating plurality of network feature capabilities.
A signal for allowing a terminal to acquire in real time whether to occupy the LTE or/and 5G resource depending on the reference signal or the synchronization signal transmission, and the like.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alasti et al. as taught by Choi et al. for purpose of allowing a terminal to acquire synchronization through a synchronization signal transmitted from the LTE cell or the 5G cell.
For claim 19, the combination of Alasti et al., PAZHYANNUR et al., Lin and Choi et al. disclose the method of claim 16.  Furthermore, Alasti et al. disclose wherein the 5G wireless service comprises one or more communication sessions (at least [0002].  air interface communication protocols, such as 4G LTE and 5G NR are used to communicate between user equipment (UE) and a cellular network base station.)
 For claim 20, the combination of Alasti et al., PAZHYANNUR et al., Lin and Choi et al. disclose the method of claim 16.  Furthermore, Alasti et al. disclose wherein the end user device comprises a smartphone, a laptop computer, a tablet computer, or any combination thereof (at least [0002].  air interface communication protocols, such as 4G LTE and 5G 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alasti et al. (U.S. 20200267516) in view of PAZHYANNUR et al. (U.S. 20210120408) and further in view of Lin et al. (U.S. 20190349850) in view of Choi et al. (U.S. 20180145818) and further in view of Pham Van et al. (U.S. 2021029811).
For claim 18, the combination of Alasti et al., PAZHYANNUR et al., Lin and Choi et al. do not disclose device of claim 16, wherein the 5G EPS Network Feature Support Information Element conforms to a 3GPP TS24.301 standard. 
In the same field of endeavor, Pham Van et al. disclose the 5G EPS Network Feature Support Information Element conforms to a 3GPP TS24.301 standard (at least [0003]-[0017].  In current 3GPP TS24.301, as specified in the EPS mobility management (EMM) procedure of section 5.1.1, the CPSR procedure can only be performed if a NAS signaling connection has been established between the UE and the network.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alasti et al. as taught by Pham Van et al. for purpose of establishing between the UE and the network.



Allowable Subject Matter
Claims 9-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  3/18/2022